
	

113 HR 4770 IH: Coast Guard Regulation Relief Act of 2014
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4770
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Murphy of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 46, United States Code, with respect to notices of claim of maritime lien, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Coast Guard Regulation Relief Act of 2014.
		2.Notices of claim of maritime lienSection 31343 of title 46, United States Code, is amended by striking subsection (e) and inserting
			 the following:
			
				(e)
					(1)A notice of claim of lien recorded under subsection (b) shall expire 3 years after the date on
			 which such notice is recorded.
					(2)A person may re-record a notice that has expired under paragraph (1) or (3) if the person submits
			 to the Secretary a declaration stating that the information in the notice
			 remains true and correct to the best of the knowledge, information, and
			 belief of the person.
					(3)A notice re-recorded under paragraph (2) shall expire 3 years after the date on which such notice
			 was last re-recorded.
					(4)Expiration of a notice under this subsection may not be construed to have any effect on the
			 validity of a claim of lien..
		
